United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3496
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Michael Wilkinson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                             Submitted: August 5, 2019
                              Filed: August 8, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Wilkinson pleaded guilty to making threats against a federal officer’s
family in violation of 18 U.S.C. § 115(a)(1)(A), and the district court1 sentenced him

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Western
District of Arkansas.
to time served (eight months and one day) and two years of supervised release.
Wilkinson appeals, and his counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the factual basis supporting the plea and the lack of an
inquiry into Wilkinson’s medical condition to assess the voluntariness of the plea.

       Because Wilkinson did not raise these arguments below, we review for plain
error. See United States v. Christenson, 653 F.3d 697, 700 (8th Cir. 2011). Having
reviewed the evidence before the district court, including the government’s recitation
of the facts it could prove and Wilkinson’s admissions, we conclude that there was
an adequate factual basis for the guilty plea, see United States v. Frook, 616 F.3d 773,
776-77 (8th Cir. 2010), and that there was no indication during the plea colloquy that
Wilkinson’s medical condition played any role in his decision to plead guilty. We
also conclude that Wilkinson’s pro se arguments involving matters related to the
detention hearing are moot. See United States v. Askia, 893 F.3d 1110, 1122 (8th
Cir. 2018), cert. denied, 2019 WL 2059745 (U.S. June 10, 2019).

      After independently reviewing the record pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal. The judgment is affirmed, and
counsel’s motion to withdraw is granted.
                       ______________________________




                                          -2-